DETAILED ACTION
Introduction
Claims 1, 3-10, and 13-21 have been examined in this application. Claims 1, 7, 10, and 19-21 are amended. Claims 3, 6, 8, and 13, are as previously presented. Claims 4, 5, 9, and 14-18 are original. Claims 2, 11, and 12 are cancelled. This is a final office action in response to the arguments and amendments filed 8/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 8/25/2021, have been fully considered. 
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 12-13 under the heading “Rejection Under 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the previously made rejections have been withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 13-18 under the heading “Rejection Under 35 U.S.C. § 112”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2017/0038792A1 (Moore et al.) as well as the previously relied upon art of US2018/0268670A1 (Gabbay et al.), US2008/0051991A1 (Lee et al.), US2018/0283889A1 (Koo et al.), US2016/0258758A1 (Houston et al.), and US2011/0126033A1 (Springfield et al.).

Claim Objections
Claims 3-10, 13-18, 20, and 21 are objected to because of the following informalities:  
In Claim 3-10, 13-18, 20, and 21, in the preamble, the recited parent claim from which the present claim depends should be followed by a comma. For example, the beginning of Claim 3 should read “The method of Claim 1, wherein…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 10 and 21, the claims recite the limitation “such that the first and second vibratory nodes are held in contact with the skin above and spaced apart from the user's clavicle” and “…imparting vibrations to the skin above and spaced apart from the user's clavicle.” However, the disclosure as originally filed (see e.g. specification ¶0070) only recites that “the nodes rest just above the user's clavicle.” The claim language as recited is broader than the language in the disclosure, as “spaced apart” is not limited to the “above” direction and could include lateral or other spacing, and the claim language therefore encompasses subject matter which was not described in the original disclosure. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10 and 21, the phrases “the skin above and spaced apart from the user's clavicle” renders the claims indefinite. Particularly, in light of the specification and arguments as presented (see arguments p. 16, specification ¶0070), the meaning of “above and spaced apart” is described as skin being immediately adjacent to the clavicle. However, the broadest reasonable interpretation of the plain and ordinary meaning of the phrase indicates any skin that is “above” the clavicle with some spacing. However, it is not clear if the meaning of “above” is relative to the direction of gravity (which depends on the user’s orientation) or the outward direction from the clavicle bone to the skin, and additionally it is not clear what the scope of “spaced apart” is, and whether there is some requisite degree of space that is required or allowed for something to be considered “spaced apart.” Furthermore, the language recites the intended use of the device as worn by a user, however this is dependent on user size and anatomy, and one of ordinary skill in the art would not be reasonably appraised of the metes and bounds of the claim language. Thus, the scope of the claims is indefinite. For the purposes of examination, the phrase is interpreted as any resting of the device on the shoulder or chest area of a user.
Regarding Claim 17, 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 17 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 10, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0038792A1 (Moore et al.) in view of Published Application US2018/0268670A1 (Gabbay et al.).

Regarding Claim 1, Moore et al. discloses a computer-implemented method of providing navigation commands to a user (see [0037, 0096], providing navigation commands in a smart necklace device), the method implemented by:
(see Figure 3B, [0029] vibration pod 110) including: (i) a first motor (see [0029]), (ii) a first microcontroller (see Figure 3B, [0070] processor 281), and (v) a first electrical connector (see Figure 3B, pins 284);
a second vibratory node (see [0102] a vibration pod is a type of output pod, and [0097] the system can have plural “output pods”) including: (i) a second motor (see [0029]), (ii) a second microcontroller (see Figure 3B, [0070] processor 281), and (v) a second electrical connector (see Figure 3B, pins 284);
a neck-worn housing including: (i) a back component (see Figures 1, 2, [0022] the “main unit” 102 or 302), (ii) a first arm, wherein a proximal end of the first arm is connected to one end of the back component (see Figure 3A, [0066] a receptacle portion of the first connector 200), and a distal end of the first arm includes a third electrical connector (see Figure 3A, [0066] pins of the connector), and (iii) a second arm, wherein a proximal end of the second arm is connected to an end opposite to the one end of the back component (see Figure 3A, [0064] connector 202), and a distal end of the second arm includes a fourth electrical connector (see Figure 3A, 3B, [0064, 0070] second connector with pins), wherein:
the first vibratory node is detachably coupled with the first arm, and coupled electrically with the first arm via the first and third electrical connectors when detachably coupled to the first arm (see Figure 3A, [0069] a snap fit removable connection between main unit and vibration pod), and
the second vibratory node is detachably coupled with the second arm, and coupled electrically with the second arm via the second and fourth electrical connectors when detachably coupled to the second arm (see [0097] there may be plural “output pods” and see Figures 1, 2, 3A, [0069], the vibration pods configured with the snap fit removable connector which are the arms of the main unit).
a processor communicatively coupled to the first and second vibratory nodes
(see [0091] the method for controlling the device using a mobile processor 106):
obtaining a destination and a starting point (see [0095] the processor requires location data for navigation, navigation necessarily including some starting point and destination),
converting navigation commands into a respective haptic signature (see [0074, 0097] outputting navigation instructions from the processor as a high-level haptic command);
forwarding each haptic signature (see [0074] the high-level signature forwarded from processor to node); and
causing at least one of the first microcontroller and the second microcontroller to control at least one of the first motor and the second motor to indicate navigation instructions by performing each respective haptic signature (see [0074, 0096-0097], using output pods for navigation instructions, including the commanding of the pod’s processor to cause a haptic signature).


Moore et al. further discloses an alternative connection between pods including:
a magnet, the first and second pod detachably coupled magnetically via the magnets (see Figure 4D, [0089-0090] a connection from a pod using a magnet on each side of the interface).

Moore et al. does not explicitly recite the vibration pods including:
the first and second vibratory node including: (iv) a magnet
a distal end of the first and second arm includes a magnet
the first and second node detachably coupled magnetically with the corresponding arm via the magnets.

Moore et al. could be modified to instead use a magnetic retention device, as is embodied in Moore et al. (Figure 4D, [0089-0090]) with regard to the camera pod, since each individual attachment mechanism and its function are shown in the prior art, albeit in separate pods, and the simple substitution of one known element for another would produce the predictable result of providing releasable attachment, with the motivation of further enhancing the modularity of the system by providing a common attachment system between all interfaces.


Additionally, Moore et al. further discloses features for connections to remote devices and use of Bluetooth (see [0039, 0063]) and as above, discloses the method of using the pod comprising causing at least one of the first microcontroller and the second microcontroller to control at least one of the first motor and the second motor to indicate navigation instructions by performing each respective haptic signature (see [0074, 0096-0097], using output pods for navigation instructions, including the commanding of the processor to cause a haptic signature).

Moore et al. does not explicitly recite the first and second vibratory node including:
(iii) a Bluetooth® module,
a processor communicatively coupled to the first and second vibratory nodes via the first and second Bluetooth® modules respectively;
the method comprising, at the processor:
obtaining a destination and a starting point from a user;

converting each of the plurality of turn by turn commands into a respective haptic signature;
determining timing for forwarding each respective haptic signature based upon at least one of: (i) execution time of performing a haptic signature to be forwarded and (ii) a speed at which the user is traveling; and
forwarding each respective haptic signature to at least one of the first and second Bluetooth® modules of the first and second vibratory nodes in accordance with the timing determined, wherein forwarding each respective haptic signature to at least one of the first and second Bluetooth® modules causes at least one of the first microcontroller and the second microcontroller to control at least one of the first motor and the second motor to indicate the plurality of turn by turn commands one at a time to the user by performing each respective haptic signature.

However Gabbay teaches a method of providing navigation commands to a user (see e.g. Figures 11A-11B, [0019, 0140]), performed by vibratory nodes including:
(iii) a Bluetooth® module (see Figure 8, [0129], a tactile instructions device including a Bluetooth component),
a processor communicatively coupled to the first and second vibratory nodes via the first and second Bluetooth® modules respectively (see [0019, 0140] a computerized mobile device performing the method of Figure 11A-11B for navigation, and see [0110] twin tactile instructions devices (first and second nodes));
the method comprising, at the processor:
(see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determining a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
converting each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device);
determining timing for forwarding each respective haptic signature based upon at least one of: (i) execution time of performing a haptic signature to be forwarded and (ii) a speed at which the user is traveling (see Figure 11B, [0160], in steps 1156, 1158, 1160, the advance distance (i.e. the appropriate moment/timing before reaching a waypoint) to deliver the attention alert (the first portion of the turn-by-turn command) is determined based on the present speed. Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
forwarding each respective haptic signature to at least one of the first and second Bluetooth® modules of the first and second vibratory nodes in accordance with the timing determined, wherein forwarding each respective haptic signature to at least one of the first and second Bluetooth® modules causes at least one of the nodes to control at least one of the first motor and the second motor to indicate the plurality of turn by turn commands one at a time to the user by performing each respective haptic signature (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device, i.e. the signature is forwarded to [0113-0120] one or more vibratory nodes when appropriate for the alert and turn).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of output of Moore et al. to include the determination of navigation commands via a separate mobile device, as taught by Gabbay, with the motivation of improving the user experience by providing integration with a smartphone interface and providing clear, understandable, and distinguished directional instructions (see Gabbay [0012, 0022, 0026]).

Regarding Claim 3, Moore et al. does not explicitly recite the method of Claim 1 wherein the timing is further determined based upon distance to upcoming turn in a path of travel of the user from the starting point to the destination.

Gabbay teaches the method as above, 
wherein the timing is further determined based upon distance to upcoming turn in a path of travel of the user from the starting point to the destination (see Figure 11B, [0160], the speed is used to determine the distance before the next turn, at which to forward the attention alert portion of the turn-by-turn command).
The motivation to combine Moore et al. and Gabbay was provided in the rejection of Claim 1.

Regarding Claim 7, Moore et al. does not explicitly recite the method of Claim 1 wherein the user is a first user, the method further comprising:
receiving a request by a second user to follow the first user;
upon approval by the first user:

converting each of the plurality of following commands into a respective haptic signature; and
forwarding each respective haptic signature to at least one Bluetooth® module of one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user.

However Gabbay teaches the method as above, 
wherein the user is a first user (see Figure 12A, [0163] the team leader), the method further comprising:
receiving a request by a second user to follow the first user (see Figure 12A, [0165-0166] in step 1204 and 1206 other members of the group switch on their wearable device and the devices appear on the application’s pairing page (i.e. a request to be paired for [0173] navigation together, following the leader));
upon approval by the first user (see [0168] the user can select (approve) the other devices to pair):
determining a plurality of following commands to facilitate the second user following the first user (see [0173] if all devices are set to receive directional alerts, then the group members navigate together (second user(s) following along with the leader) via the directional commands);
converting each of the plurality of following commands into a respective haptic signature (see [0103, 0165, 0173] the commands are to a wearable (haptic device)); and
forwarding each respective haptic signature to at least one Bluetooth® module of one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user (see [0103, 0165, 0173] the commands are to a wearable (haptic device) with a plurality of micro-vibrators to indicate [0122] directional commands when traveling with the leader).
The motivation to combine Moore et al. and Gabbay was provided in the rejection of Claim 1.

Regarding Claim 10, Moore et al. discloses the method of Claim 1 wherein the proximal end of the first arm is connected to the one end of the back component and the proximal end of the second arm is connected to the opposite end of the back component (see Figure 3A, the arms (connectors) connected to opposite ends of the main unit (back component)), such that the first and second vibratory nodes are held in contact with the skin above and spaced apart from the user's clavicle, and wherein performing each respective haptic signature includes imparting vibrations to the skin above and spaced apart from the user's clavicle (see [0028] the pods pivot or rotate and follow the contours of the user's shoulders and chest).

Regarding Claim 14, Moore et al. does not explicitly recite the method of Claim 1 wherein the destination is a tour comprising a plurality of destinations.

Gabbay teaches the method as above, 
wherein the destination is a tour comprising a plurality of destinations (see [0144, 0145] plural “waypoints” may make up a trek, i.e. a tour of a plurality of intermediate destinations before the final destination waypoint)
The motivation to combine Moore et al. and Gabbay was provided in the rejection of Claim 1.

Regarding Claim 15, Moore et al. does not explicitly recite the method of Claim 14 further comprising:


Gabbay teaches the method as above, further comprising:
enabling the user to create the tour by indicating two or more destinations (see [0144, 0145] the user may draw a trek by setting plural waypoints).
The motivation to combine Moore et al. and Gabbay was provided in the rejection of Claim 1.

Regarding Claim 16, Moore et al. does not explicitly recite the method of Claim 1 wherein the destination comprises at least one of: a latitude coordinate, a longitude coordinate, a title, a type, and a unique identifier.

Gabbay teaches the method as above, wherein the destination comprises at least one of: a latitude coordinate, a longitude coordinate, a title (see [0142] a trek can be named), a type, and a unique identifier.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Moore et al. and Gabbay was provided in the rejection of Claim 1.

Regarding Claim 19, Moore et al. discloses a system for providing navigation commands to a user (see [0037, 0096], providing navigation commands in a smart necklace device), the system comprising:
a first vibratory node (see Figure 3B, [0029] vibration pod 110) including: (i) a first motor (see [0029]), (ii) a first microcontroller (see Figure 3B, [0070] processor 281), and (v) a first electrical connector (see Figure 3B, pins 284);
(see [0102] a vibration pod is a type of output pod, and [0097] the system can have plural “output pods”) including: (i) a second motor (see [0029]), (ii) a second microcontroller (see Figure 3B, [0070] processor 281), and (v) a second electrical connector (see Figure 3B, pins 284);
a neck-worn housing including: (i) a back component (see Figures 1, 2, [0022] the “main unit” 102 or 302), (ii) a first arm, wherein a proximal end of the first arm is connected to one end of the back component (see Figure 3A, [0066] a receptacle portion of the first connector 200), and a distal end of the first arm includes a third electrical connector (see Figure 3A, [0066] pins of the connector), and (iii) a second arm, wherein a proximal end of the second arm is connected to an end opposite to the one end of the back component (see Figure 3A, [0064] connector 202), and a distal end of the second arm includes a fourth magnet and a fourth electrical connector (see Figure 3A, 3B, [0064, 0070] second connector with pins), wherein:
the first vibratory node is detachably coupled with the first arm, and coupled electrically with the first arm via the first and third electrical connectors when detachably coupled to the first arm (see Figure 3A, [0069] a snap fit removable connection between main unit and vibration pod), and
the second vibratory node is detachably coupled with the second arm and coupled electrically with the second arm via the second and fourth electrical connectors when detachably coupled to the second arm (see [0097] there may be plural “output pods” and see Figure 3A, [0069], the vibration pods configured with the snap fit removable connector); and
a processor and a memory with computer code instructions stored thereon and communicatively coupled to the first and second vibratory nodes respectively, the processor and the memory, with the computer code instructions, configured to cause the processor to (see [0024, 0091] controlling the device using a mobile processor 106 and instructions on memory):
 (see [0095] the processor requires location data for navigation, navigation necessarily including some starting point and destination point);
converting navigation commands into a respective haptic signature (see [0074, 0097] outputting navigation instructions from the processor as a high-level command (signature)); 
forwarding each haptic signature (see [0074] the high-level signature forwarded from processor to node); and
causing at least one of the first microcontroller and the second microcontroller to control at least one of the first motor and the second motor to indicate navigation instructions by performing each respective haptic signature (see [0074, 0096-0097], using output pods for navigation instructions, including the commanding of the pod’s processor to cause a haptic signature).


Moore et al. further discloses an alternative connection between pods including:
a magnet, the first and second pod detachably coupled magnetically via the magnets (see Figure 4D, [0089-0090] a connection from a pod using a magnet on each side of the interface).

Moore et al. does not explicitly recite the vibration pods including:
 (iv) a magnet;
a distal end of the first and second arm includes a magnet; and
the first and second node detachably coupled magnetically with the corresponding arm via the magnets.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the snap connection recited with regards to the vibration pods of Moore et al. could be Moore et al. (Figure 4D, [0089-0090]) with regard to the camera pod, since each individual attachment mechanism and its function are shown in the prior art, albeit in separate pods, and the simple substitution of one known element for another would produce the predictable result of providing releasable attachment, with the motivation of further enhancing the modularity of the system by providing a common attachment system between all interfaces.


Additionally, Moore et al. further discloses features for connections to remote devices and use of Bluetooth (see [0039, 0063]) and as above, discloses the method of using the pod comprising causing at least one of the first microcontroller and the second microcontroller to control at least one of the first motor and the second motor to indicate navigation instructions by performing each respective haptic signature (see [0074, 0096-0097], using output pods for navigation instructions, including the commanding of the processor to cause a haptic signature).

Moore et al. does not explicitly recite the first and second vibratory node including:
(iii) a Bluetooth® module,
the processor coupled to the first and second nodes via the first and second Bluetooth® modules, and
the method comprising,
obtain a destination and a starting point from a user;
determine a plurality of turn by turn commands for navigating from the starting point to the destination;
convert each of the plurality of turn by turn commands into a respective haptic signature;

forward each respective haptic signature to at least one of the first and second Bluetooth® modules of the first and second vibratory nodes in accordance with the timing determined, wherein forwarding each respective haptic signature to at least one of the first and second Bluetooth® modules causes at least one of the first microcontroller and the second microcontroller to control at least one of the first motor and the second motor and configured to indicate the plurality of turn by turn commands one at a time to the user by performing each respective haptic signature.

However Gabbay teaches a device for providing navigation commands to a user (see e.g. Figures 11A-11B, [0019, 0140]), performed by vibratory nodes including:
(iii) a Bluetooth® module (see Figure 8, [0129], a tactile instructions device including a Bluetooth component),
the processor coupled to the first and second nodes via the first and second Bluetooth® modules (see [0019, 0140] a computerized mobile device performing the method of Figure 11A-11B for navigation, and see [0110] twin tactile instructions devices (first and second nodes)), and
the method comprising,
obtain a destination and a starting point from a user (see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determine a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
convert each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device);
determine timing for forwarding each respective haptic signature based upon at least one of: (i) execution time of performing a haptic signature to be forwarded and (ii) a speed at which the user is traveling (see Figure 11B, [0160], in steps 1156, 1158, 1160, the advance distance (i.e. the appropriate moment/timing before reaching a waypoint) to deliver the attention alert (the first portion of the turn-by-turn command) is determined based on the present speed. Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
forward each respective haptic signature to at least one of the first and second Bluetooth® modules of the first and second vibratory nodes in accordance with the timing determined, wherein forwarding each respective haptic signature to at least one of the first and second Bluetooth® modules causes at least one of the nodes to control at least one of the first motor and the second motor and configured to indicate the plurality of turn by turn commands one at a time to the user by performing each respective haptic signature (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device, i.e. the signature is forwarded to [0113-0120] one or more vibratory nodes when appropriate for the alert and turn).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of output of Moore et al. to include the determination of navigation commands, via a separate mobile device, as taught by Gabbay, with the motivation of improving the (see Gabbay [0012, 0022, 0026]).

Regarding Claim 20, Moore et al. does not explicitly recite the system of Claim 19 wherein the user is a first user and where the processor and the memory, with the computer code instructions, are further configured to cause the processor to:
receive a request by a second user to follow the first user;
upon approval by the first user:
determine a plurality of following commands to facilitate the second user following the first user;
convert each of the plurality of following commands into a respective haptic signature; and
forward each respective haptic signature to at least one Bluetooth® module of one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user.

 However Gabbay teaches the device as above, 
wherein the user is a first user (see Figure 12A, [0163] the team leader), and where the processor and the memory, with the computer code instructions, are further configured to cause the processor to:
receive a request by a second user to follow the first user (see Figure 12A, [0165-0166] in step 1204 and 1206 other members of the group switch on their wearable device and the devices appear on the application’s pairing page (i.e. a request to be paired for [0173] navigation together, following the leader));
(see [0168] the user can select (approve) the other devices to pair):
determine a plurality of following commands to facilitate the second user following the first user (see [0173] if all devices are set to receive directional alerts, then the group members navigate together (second user(s) following along with the leader) via the directional commands);
convert each of the plurality of following commands into a respective haptic signature (see [0103, 0165, 0173] the commands are to a wearable (haptic device)); and
forward each respective haptic signature to at least one Bluetooth® module of one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user (see [0103, 0165, 0173] the commands are to a wearable (haptic device) with a plurality of micro-vibrators to indicate [0122] directional commands when traveling with the leader).
The motivation to combine Moore et al. and Gabbay was provide in the rejection of Claim 19.

Regarding Claim 21, Moore et al. discloses the system of Claim 19 wherein the proximal end of the first arm is connected to the one end of the back component and the proximal end of the second arm is connected to the opposite end of the back component (see Figure 3A, the arms (connectors) connected to opposite ends of the main unit (back component)), such that first and second vibratory nodes are held in contact with the skin above and spaced apart from the user's clavicle, and wherein performing each respective haptic signature includes imparting vibrations to the skin above and spaced apart from the user's clavicle (see [0028] the pods pivot or rotate and follow the contours of the user's shoulders and chest).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0038792A1 (Moore et al.) in view of Published Application US2018/0268670A1 (Gabbay et al.), further in view of Publication US2008/0051991A1 (Lee et al.).
Regarding Claim 4, Moore et al. further discloses acquiring the destination and starting point (see [0095] the processor requires location data for navigation, navigation necessarily including some starting point and destination point).

Moore et al. does not explicitly recite the method of Claim 1 wherein at least one of the destination and starting point are obtained in response to the user scanning a quick response (QR) code.

Lee et al. teaches a technique for obtaining navigation data in a mobile device (see [0031]),
wherein at least one of the destination and starting point are obtained in response to the user scanning a quick response (QR) code (see [0039, 0040] and Figure 5B, image capture device or [0051] bar code scanner can obtain current coordinates (a starting location) and destination coordinates from a QR code).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Moore et al. to further include the method of scanning a QR code, as taught in Lee et al., with the motivation of providing an easier user experience by allowing convenient input of address information (see Lee et al. [0053]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0038792A1 (Moore et al.) in view of Published Application US2018/0268670A1 (Gabbay et al.), further in view of Published Application US2018/0283889A1 (Koo et al.).

Regarding Claim 5, Moore et al. further discloses acquiring the destination and starting point (see [0095] the processor requires location data for navigation, navigation necessarily including some starting point and destination point).

Moore et al. does not explicitly recite the method of Claim 1 wherein the destination is selected by the user from a database of locations.

However Koo et al. teaches a navigation method,
wherein the destination is selected by the user from a database of locations (see Figure 1 and [0050], block 106 comprises searching cloud-based storage for locations, [0051], the locations from the results is added as a destination, see Claim 1, via a selection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Moore et al. with the steps for searching and retrieving locations added by social media users, as taught by Koo et al., with the motivation of increasing user satisfaction by creating optimal routes and considering user constraints (see Koo et al. [0023, 0024]).

Regarding Claim 6, Moore et al. does not explicitly recite the method of Claim 5 wherein one or more locations stored in the database are added by users of a social network.

Koo et al. teaches the navigation method as above,
 (see [0050], the searched information in block 106 may be geo-tagged check in data added by friends or family, from social network data).
The motivation to combine Moore et al. and Koo et al. was provided in the rejection of Claim 5.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0038792A1 (Moore et al.) in view of Published Application US2018/0268670A1 (Gabbay et al.), further in view of Publication US2016/0258758A1 (Houston et al.).

Regarding Claim 9, as above, Moore et al. discloses converting navigation commands into a respective haptic signature (see [0074, 0097] outputting navigation instructions from the processor as a high-level command (signature)).

Moore et al. does not explicitly recite the method of Claim 1 further comprising:
obtaining data regarding a number of vibratory nodes associated with the user; and
wherein converting each of the plurality of turn by turn commands into a respective haptic signature considers if the number of vibratory nodes associated with the user is odd or even.

Houston et al. teaches a method of providing haptic feedback (see [0399], generating directional haptic cues), comprising:
obtaining data regarding a number of vibratory nodes associated with the user (see [0399, 0412] and Table 1, the number of actuators (NACT) is an input variable of the system); and
wherein converting commands into a respective haptic signature considers if the number of vibratory nodes associated with the user is odd or even (see [0399, 0412] and Table 1, the conversion to an output is dependent on the number of actuators, e.g. 2, 3, or 4. In other words, the conversion depends on whether the number of nodes is an odd or even number).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output of a haptic signature of Moore et al. by using the number of actuators as an input and using this to convert a direction command, as is taught by Houston et al., with the motivation of enhancing the flexibility of the system by allowing the use of haptic devices with fewer numbers of vibratory nodes by using asymmetric vibration techniques (see Houston et al. [0399]).

Regarding Claim 13, as above, Moore et al. discloses converting navigation commands into a respective haptic signature (see [0074, 0097] outputting navigation instructions from the processor as a high-level command (signature)),
wherein each respective haptic signature comprises one or more pulses characterized by a set of parameters including total run time (see [0074] causing vibration for one second).

Moore et al. does not explicitly recite the method of Claim 1 wherein each respective haptic signature comprises one or more pulses characterized by a set of parameters including pulse amplitude, pulse width, duty cycle, and total run time such that a value of at least one parameter of the set of parameters is unique for each respective haptic signature.

Houston et al. teaches the method of providing haptic feedback as above,
wherein each respective haptic signature comprises one or more pulses characterized by a set of parameters including pulse amplitude, pulse width, duty cycle, and total run time such that a value of at least one parameter of the set of parameters is unique for each respective haptic signature (see [0970], a vector-type haptic signal using a plurality of vibration devices will rely on a unique signature characterized by the amplitude, as well as the duration of bursts (run time), and see [0361], the vibration controller can use a pulse width modulation (PWM) signal, where the duty cycle is proportional to amplitude. In other words, the pulse width and duty cycle change with amplitude to create each unique direction signal in [0970]).
The motivation to combine Moore et al. and Houston et al. was provided in the rejection of Claim 9.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0038792A1 (Moore et al.) in view of Published Application US2018/0268670A1 (Gabbay et al.), further in view of Publication US2011/0126033A1 (Springfield et al.).

Regarding Claim 17, Moore et al. further discloses the method performed by the processor, in communication with the processor in the node (see [0074]).

Moore et al. does not explicitly recite the method of Claim 1 further comprising:
receiving battery level information from the one or more vibratory nodes.

Springfield et al. teaches a technique in devices in communication (see Figure 2, 0024 conserving power of two connected devices) comprising:
receiving battery level information from the linked device (see [0025], a first device (laptop) may ascertain the current battery state of a mobile phone (linked device)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the devices of Moore et al. to use individual power supplies and techniques for handling Springfield et al., with the motivation of extending battery life in connected devices (see Springfield et al. [0021]).

Regarding Claim 18, Moore et al. does not explicitly recite the method of Claim 17 further comprising:
ceasing the forwarding when the battery level information is below a threshold.

Springfield et al. teaches the power management techniques as recited above, further comprising:
ceasing the communication when the battery level information is below a threshold (see [0025], when the battery information of the linked mobile phone is below a certain threshold, the laptop PC will use an adaptive polling technique [0024] which reduces polling (i.e. ceasing communications at certain times)).
The motivation to combine Moore et al. and Springfield et al. was provided in the above rejection of Claim 17.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim and for minor informalities, but would be allowable if rewritten to overcome the objection and in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter:
The references of Publication US2017/0038792A1 (Moore et al.) and Published Application US2018/0268670A1 (Gabbay et al.) teach or render obvious the subject matter of Independent Claim 1 (see mapping of Claim 1 above under Claim Rejections – 103).
Publication US2016/0273930A1 (Wada et al.) teaches a technique in vehicle navigation, wherein the user is a first user and the destination is dynamically changing based upon a location of a second user (see [0066], terminal T1 outputting a changing current position of leader vehicle, and see [0062] the terminal is associated with a driver, a second user), the method further comprising:
repeating determining navigation commands as the destination changes (see [0066], the follower terminal T2 (the device of the first user) outputs navigation by searching a route using the constantly changing current position of the leader vehicle “C” as a moving destination (steps S7 and S8 in Figure 2)).
Publication US2017/0038214A1 (Benel) teaches subject matter including haptic navigation with following of a leader’s previously recorded track (see e.g. [0016], Figure 2).

However the prior art does not disclose or render obvious the method of Claim 1,
wherein the user is a first user and the destination is dynamically changing based upon a location of a second user, the method further comprising:
repeating the determining a plurality of turn by turn commands and the converting each of the plurality of turn by turn commands into a respective haptic signature as the destination changes.

The combination of limitations defining the particular structural arrangement of the device performing the method and method steps to determine and convert turn-by-turn commands, combined with the particularly claimed steps for dynamically updating the destination and repeating the 
As such the claimed subject matter of Claim 8 would be allowable.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150196101-A1 teaches subject matter including use of a magnetic connector in a neck worn device (see e.g. [0104]).
US-20170032787-A1 teaches subject matter including use of a magnetic connector in a neck worn device (see e.g. [0112]).
US-20170038214-A1 teaches subject matter including haptic navigation with following of a leader’s track (see e.g. [0016], Figure 2).
US-20170045368-A1 teaches subject matter including termination of navigation in response to battery level (see e.g. Claim 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619